                                        Case 2:18-cv-01625-TSZ Document 3 Filed 11/07/18 Page 1 of 1
ILND 44 (Rev. 0 1 /17)                                                           CIVIL COVER SHEET
The ILND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (See instructions on next page of this form.)
I. (a) PLAINTIFFS                                                                                                      DEFENDANTS



   (b) County of Residence of First Listed Plaintiff                                                                   County of Residence of First Listed Defendant
                                        (Except in U.S. plaintiff cases)                                              (In U.S. plaintiff cases only)
                                                                                                                       Note: In land condemnation cases, use the location of the tract of land involved.

   (c) Attorneys (firm name, address, and telephone number)                                                            Attorneys (if known)




II. BASIS OF JURISDICTION (Check one box, only.)                                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (For Diversity Cases Only.)
                                                                                                              (Check one box, only for plaintiff and one box for defendant.)
   1     U.S. Government                  3 Federal Question                                                                                   PTF       DEF                                                      PTF         DEF
           Plaintiff                          (U.S. Government not a party)                                   Citizen of This State                 1         1 Incorporated or Principal Place                    4            4
                                                                                                                                                                  of Business in This State

   2     U.S. Government                  4 Diversity                                                         Citizen of Another State                 2            2    Incorporated and Principal Place           5              5
           Defendant                         (Indicate citizenship of parties in Item III.)                                                                              of Business in Another State

                                                                                                              Citizen or Subject of a                  3            3    Foreign Nation                             6              6
                                                                                                                Foreign Country
IV. NATURE OF SUIT (Check one box, only.)
            CONTRACT                                                    TORTS                                      PRISONER PETITIONS                                   LABOR                         OTHER STATUTES
   110 Insurance                          PERSONAL INJURY                    PERSONAL INJURY                       10 Motions to Vacate Sentence            710 Fair Labor Standards Act            375 False Claims Act
   120 Marine                              310 Airplane                       365 Personal Injury -                                                         720 Labor/Management Relations          376 Qui Tam (31 USC 3729 (a))
   130 Miller Act                          315 Airplane Product                    Product Liability              530 General                               740 Railway Labor Act                   400 State Reapportionment
   140 Negotiable Instrument                    Liability                     367 Health Care/                    535 Death Penalty                         751 Family and Medical                  410 Antitrust
   150 Recovery of Overpayment             320 Assault, Libel & Slander           Pharmaceutical                  540 Mandamus & Other                          Leave Act                           430 Banks and Banking
       & Enforcement of Judgment           330 Federal Employers’                 Personal Injury                 550 Civil Rights                          790 Other Labor Litigation              450 Commerce
   151 Medicare Act                            Liability                          Product Liability               555 Prison Condition                      791 Employee Retirement                 460 Deportation
   152 Recovery of Defaulted Student       340 Marine                         368 Asbestos Personal Injury        560 Civil Detainee – Conditions               Income Security Act                 470 Racketeer Influenced and
       Loans (Excludes Veterans)           345 Marine Product Liability            Product Liability                   of                                                                               Corrupt Organizations
   153 Recovery of Veteran’s Benefits      350 Motor Vehicle                                                                                                                                        480 Consumer Credit
   160 Stockholders’ Suits                  355 Motor Vehicle                   PERSONAL PROPERTY                                                            PROPERTY RIGHTS                        490 Cable/Sat TV
   190 Other Contract                           Product Liability               370 Other Fraud                                                            820 Copyrights                           850 Securities/Commodities/
   195 Contract Product Liability           360 Other Personal Injury           371 Truth in Lending                                                       830 Patent                                   Exchange
   196 Franchise                            362 Personal Injury -               380 Other Personal                                                         835 Patent – Abbreviated                 890 Other Statutory Actions
                                                Medical Malpractice                 Property Damage                                                            New Drug Application                 891 Agricultural Acts
                                                                                385 Property Damage                                                        840 Trademark                            893 Environmental Matters
                                                                                    Product Liability                                                                                               895 Freedom of Information Act
                                                                                                                                                                                                    896 Arbitration
         REAL PROPERTY                        CIVIL RIGHTS                         BANKRUPTCY                     FORFEITURE/PENALTY                          SOCIAL SECURITY                       899 Administrative Procedure
   210 Land Condemnation                    440 Other Civil Rights              422 Appeal 28 USC 158             625 Drug Related Seizure                 861 HIA (1395ff)                             Act/Review or Appeal of
   220 Foreclosure                          441 Voting                          423 Withdrawal 28 USC 157             of Property 21 USC 881               862 Black Lung (923)                         Agency Decision
   230 Rent Lease & Ejectment               442 Employment                                                        690 Other                                863 DIWC/DIWW (405(g))                   950 Constitutionality of
   240 Torts to Land                        443 Housing/                                                                                                   864 SSID Title XVI                            State Statutes
   245 Tort Product Liability                   Accommodations                    IMMIGRATION                                                               865 RSI (405(g))
   290 All Other Real Property              445 Amer. w/Disabilities -          462 Naturalization
                                                Employment
                                            446 Amer. w/Disabilities -                                                                                         FEDERAL TAXES
                                                Other                                                                                                       870 Taxes (U.S. Plaintiff
                                            448 Education                                                                                                   or Defendant)
                                                                                                                                                            871 IRS—Third Party
                                                                                                                                                                 26 USC 7609

V. ORIGIN (Check one box, only.)
       1 Original                2 Removed from                3     Remanded from                     4      Reinstated or               5    Transferred from                6    Multidistrict        8   Multidistrict
         Proceeding                State Court                       Appellate Court                          Reopened                         Another District                     Litigation               Litigation
                                                                                                                                               (specify)                                                     Direct File
VI. CAUSE OF ACTION (Enter U.S. Civil Statute under which you are filing and                                VII. Previous Bankruptcy Matters (For nature of suit 422 and 423, enter the case number and
write a brief statement of cause.)                                                                          judge for any associated bankruptcy matter previously adjudicated by a judge of this Court. Use a separate
                                                                                                            attachment if necessary.)

VIII. REQUESTED IN                                        Check if this is a class action nder ule                   DEMAND $                                      Check Yes only if demanded in complaint.
      COMPLAINT:                                          23, F.R.CV.P.                                                                                            JURY DEMAND:           Yes      No
IX. RELATED CASE(S)                     (See instructions)
     IF ANY                                                   Judge                                                                                        Number
 X.
 Date                                                         Signature of attorney of record
